DETAILED ACTION
Response to Amendment
The amendment filed on 09/28/2021 has been entered.
Claims 1, 4-11, 14-24 are pending.
Claims 2, 3, 12 and 13 are canceled
Claims 16-20 are allowed
Claims 1, 4-11, 14, 15 and 21-24 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US Publication 2021/0135791).

With respect to claims 1 and 11, Wang teaches A method, comprising:

receiving a set of transport blocks (TBs) from a transmitter at a receiver in a wireless communication system, (transmit two TBs simultaneously, such as a MIMO transmission, multiple layers are transmitted on the same time-frequency resources in parallel, and two TBs are carried, paragraph 73) each TB including one or more code block groups (CBGs) (each TB is divided into M CBGs, Paragraph 73) and corresponding to a hybrid automatic repeat request (HARQ) process; (TB corresponding to HARQ process, Paragraph 34), and

performing a transmission from the receiver, (For a data transmission based on the HARQ, the UE may feedback N bits for one TB, Paragraph 75) the transmission including a TB/CBG indicator along with HARQ retransmission information for the HARQ processes corresponding to the set of TBs,  (feedback includes HARQ-ACK information and corresponding TB/CBG, Paragraph 75) the HARQ retransmission information including  HARQ acknowledgement (HARQ-ACK) feedbacks or retransmission indications for the HARQ processes corresponding to the TBs, (feedback includes HARQ-ACK information, Paragraph 75) the TB/CBG indicator including indications for indicating whether each of the HARQ-ACK feedbacks or the retransmission indications is TB-level or CBG-level. (HARQ-ACK information of each CBG is transmitted, Paragraph 75)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2021/0135791) in view of Babaei et al. (US Publication 2020/0221310).

With respect to claims 4, and 14, Wang doesn’t teach wherein the transmitter is a UE, and the receiver is a BS in the wireless communication system, and the HARQ retransmission information is one of: a HARQ-ACK codebook including HARQ-ACK feedbacks for the HARQ processes corresponding to the set of TBS; or a retransmission indicator including retransmission indications for the HARQ processes corresponding to the set of TBS

Babaei teaches wherein the transmitter is a UE, and the receiver is a BS in the wireless communication system, (The wireless device may transmit one or more uplink data package and base station receives the uplink data Package and transmits HARQ feedback, Figure 16) and the HARQ retransmission information is one of:

a HARQ-ACK codebook ( HARQ feedback codebook, Paragraph 447) including HARQ-ACK feedbacks for the HARQ processes corresponding to the set of TBS. (HARQ feedback includes HARQ ACK/NACK feedback for of a different HARQ process configured at the UE, Paragraph 356)  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Wang by replacing the HARQ for downlink of Wang with HARQ process of uplink between base station and mobile station as taught by Babaei. The motivation for combining Wang and Babaei is to be able to reduce the large HARQ feedback payload for PDCCH and improve performance of PDCCH. 

With respect to claims 5 and 15, Wang teaches wherein the TB/CBG indicator indicates:
whether each of the  HARQ-ACK feedback for the HARQ processes corresponding to the set of TBSis TB-level or CBG-level.  (The multi-HARQ ACK/NACK feedback indicates feedback for CBG or TB, Paragraph 75)  

With respect to claims 6 and 21, Wang doesn’t teach wherein the retransmission indicator is included in an uplink grant that schedules multiple uplink data transmissions corresponding to the HARQ processes corresponding to the set of TBS.
Babaei teaches wherein the retransmission indicator is included in an uplink grant (the UL grant may indicate the CBG bitmap for retransmission, Paragraph 442) that schedules multiple uplink data transmissions corresponding to the HARQ processes corresponding to the set of TBS. (Number of transmissions may be scheduled with an uplink grant for a HARQ process configured at mobile device, Paragraph 383)  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Wang by replacing the HARQ for downlink of Wang . 

Claims 7, 8, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2021/0135791) in view of Sun et al. (US Publication 2018/0270022).

With respect to claims 7 and 22, Wang doesn’t teach wherein the first HARQ process is provided with the HARQ-ACK feedback in TB level when: 
all the CBGs in the TB of the one of the HARQ process are decoded correctly;

Sun teaches wherein the first HARQ process is provided with the HARQ-ACK feedback in TB level when: 
all the CBGs in the TB of the one of the HARQ process are decoded correctly; (TB level is included in the HARQ-ACK feedback when all the CBGs in the TB are decoded correctly otherwise CBG level is included, Paragraph 80)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Wang by provided with the HARQ-ACK feedback in TB level when all the CBGs in the TB of the one of the HARQ process are decoded correctly as taught by Sun. The motivation for combining Wang and Sun is to be able to reduce overhead and properly decoded the feedbacks. 

With respect to claims 8 and 23, Wang doesn’t teach wherein the first HARQ process is provided with the retransmission indication in TB level when:
all the CBGs in the TB of the one of the HARQ process are decoded correctly;

Sun teaches wherein the first HARQ process is provided with the retransmission indication in TB level when:
all the CBGs in the TB of the first HARQ process are decoded correctly; (TB level is included in retransmission indication when all the CBGs in the TB are decoded correctly otherwise CBG level is included, Paragraph 80)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Wang by provided with the HARQ-ACK feedback in TB level when all the CBGs in the TB of the one of the HARQ process are decoded correctly as taught by Sun. The motivation for combining Wang and Sun is to be able to reduce overhead and properly decoded the feedbacks. 

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2021/0135791) in view of Gerstenberger et al. (US Publication 2012/0275395).

With respect to claims 9 and 24, Wang doesn’t teach wherein the HARQ retransmission information includes the HARQ-ACK feedbacks or the retransmission indications for the HARQ processes corresponding to the set of TBs belonging to a same component carrier or different component carriers used by the transmitter and the receiver.
wherein the HARQ retransmission information includes the HARQ-ACK feedbacks or the retransmission indications for the HARQ processes corresponding to the set of TBs belonging to a same component carrier or different component carriers used by the transmitter and the receiver. (In case of carrier aggregation and FDD this means that there will be a maximum of two HARQ processes that need to be fed back per component carrier. In case of TDD, there is also a time component associated with HARQ feedback, so there may be more than two HARQ processes that need to be fed back per CC, between mobile device and base station, Paragraph 22)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Wang with mapping carrier aggregation to HARQ processes configured between base station and mobile station as taught by Gerstenberger. The motivation for combining Wang and Gerstenberger is to be able to reduce signaling overhead when transmitting control information.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2021/0135791) in view of Liu et al. (US Publication 2018/0234211).

With respect to claim 10, Wang doesn’t teach wherein an amount of HARQ processes in the HARQ retransmission information that are each provided with a HARQ-ACK feedback or a retransmission indication in CBG level is restricted to be smaller or equal to a preconfigured number
Liu teaches wherein an amount of HARQ processes in the HARQ retransmission information that are each provided with a HARQ-ACK feedback or a retransmission indication in CBG level is restricted to be smaller or equal to a preconfigured number. (The number of one or more HARQ processes in HARQ-ACK feedback of the each of the plurality of communication devices, e.g., n is preconfigured by wireless networks, Paragraph 44)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Wang with setting the number HARQ processes to a preconfigured number as taught by Liu. The motivation for combining Wang and Liu is to be able to reduced overhead of the downlink HARQ feedback transmission.

Allowable Subject Matter
Claims 16-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. A./
Examiner, Art Unit 2472


/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472